EX-99.906CERT Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code) In connection with the attached Report of Pearl Mutual Funds (the “Funds”) on Form N-CSR to be filed with the Securities and Exchange Commission (the “Report”), the undersigned officer of the Funds does hereby certify that, to the best of such officer’s knowledge: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations as of, and for the periods, presented in the Report. Dated: September 3, 2010 /s/ Robert H. Solt Robert H. Solt President, Chief Executive Officer, Chief Operating Officer and Treasurer
